Title: To Benjamin Franklin from Francesco Chiappe: Two Letters, 3 November 1784
From: Chiappe, Francesco
To: Franklin, Benjamin


				
					I.
					
						Excellency
						Marocco 3d Nov. 1784
					
					After having executed his Imperial Majesty’s commands agreeable to the enclos’d, I take the Liberty to inform your Excellency that lately a Ship of his I. M. Rais Hamet Turchi—having taken an American Vessel with a Cargo of Salt Petre and Clothing, has brought her to Lanacce, Where the Imperial Order was immediately sent to unload the said Vessel and deposit the

Effects in the Royal Magazines, And the Captain and two Mariners were ordered to come to the Court, where they are soon expected; Your Excel. will instantly know the Intentions of the King of Marocco, Whose conduct only tends to a reciprocal Correspondence and solid Peace with the thirteen united States of America, according to what he has for a Long Time made evident. If in the Character I hold at this Court, I can be of any Service to a Nation so distant as the aforesaid Illustrious thirteen united States of America, I take the Freedom to make a tender of my Services for the better success, to your Excy. Whose precise orders will be always to me for a Rule assured, & unalterable in my Conduct.
					After this most sincere offer on my part, I flatter myself that your Excelly. will be pleased to accept it on account of my Zeal & my activity in the nation’s affairs of which I shall give proofs in future, and in the mean time I shall not fail to give assistance to the aforesaid Captain and the two Mariners, Whose name hitherto has not come to my knowledge nor yet the number of the Ships Company— When your Excelly. favors me with an Answer, you will please to put my Letter under Cover with an Address to Moagador or to Darelbeida, To Messrs. Joseph & Francisco Chiappe, the which name is that of our Company in

that House of Commerce in those two Harbours or Ports, advising you that in Cadiz there are not wanting Vessels for the one or the other Harbour. This is all that I have at present to inform your Excellency, and awaiting your Respectable Orders I take the Honor to declare my Self your Excellency’s most Humble Devoted & Obedt. Sert.
					
						
							Franco Chiappe
						
						Translated by Isaac Pinto nov. 16.88
					
				
				
					II.
					
						Excellency
						Marocco 3 Nov. 1784
					
					His Majesty the Emperour of Marocco (whom God preserve) commands me to write to your Excellency that he is in good Friendship and Peace with all the Christian Nations, But as the Americans in conformity to the Advices which they have transmitted him, have never sent any Person, and not even a Consul representative to sign the Treaties according to the Precedent of all the other Powers, His Imperial Majesty has caused the American Vessel lately taken by one of his Ships to be detained at Laracce, until some Person be sent on the part of the thirteen united States of America; And after that a Peace shall be concluded with them, the aforesaid Vessell shall be delivered up, with whatever it contains, and with the most profound respect I subscribe myself Your Excellency’s most Humble, devoted and obliged servant
					
						Francesco ChiappeSecretary of his I.M.for Foreign Affairs in Barbery.
						To his Excellency Benjamin Franklin Embassador Extraordinary and Plenipotentiary of the United States of America at Paris.
					
				
			